DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments & amendment, see pages 3-5, filed 09/21/20, with respect to the rejections of claims 1 and 21-23 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vandrish (US Patent No. 4,464,574).

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the limitation "an emission filter" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandrish (US Patent No. 4,464,574).
Regarding claim 1; Vandrish a fluorescent emission filter holder (figures 3-4) comprising:
a body (filter holder assembly 24 coupled to a detector holder 30 in figures 3-4) comprising a filter slot (cavity 25 @ figure 3) adapted to receive an emission filter (filter 20 @ figures 3-4 surrounding a filter 12) and a photodiode slot (32 @ figure 4 and col.3 lines 26-29: e.g., The detector, not shown, is contained in a detector holder 30 secured to bottom plate 31. Bottom plate 31 is provided with a hole 32 which communicates the detector with the filter 12) adapted to receive a photodiode (col.3 lines 26-27: e.g., the detector, not shown, is contained in a detector holder 30 secured to bottom plate 31), wherein said filter slot (25 @ figure 3) comprises solid upper (21 @ figures 3-4) and lower opposing faces (31 @ figures 3-4), each of which have a central hole (32 @ figure 4) formed therein for receiving fluorescent emissions of the filter (12 @ figure 4), wherein the central holes (figure 4, i.e., hole 32 of plate 31 and hole “not show” of the plate 21) in the upper and lower faces (21, 31 @ figure 4) are aligned and fluorescent emissions pass through the central hole (32 @ figure 4) of the lower face (31 @ figure 4) of the detector holder (30 @ figure 4), the emission filter (20, 12 @ figure 4) within the filter slot (25 @ figure 3) and the central hole (figure 4 and col.3 lines 15-17: e.g., the filter holder assembly 24 provides a top surface for the recessed portion 22 resulting in a cavity 25 (FIG. 3) into which the filter 20 is inserted) in the upper face (21 @ figure 4) and wherein said photodiode slot (32 @ figure 4) is positioned such that a photodiode (col.3 lines 26-27: e.g., the detector, not shown, is contained in a detector holder 30 secured to bottom plate 31) in said photodiode slot (32 @ figure 4) receives light 25 @ figure 4). See figures 1-4

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vandrish (US Patent No. 4,464,574).
Regarding claim 21; Vandrish discloses all of the feature of claimed invention except for the diameter of each central hole is in the range of 1-2 mm. It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fluorescent emission holder of Vandrish with the diameter of each central hole of the emission holder is in the range of 1-2 mm for the purpose of improving the efficiency of the fluorometric sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrish (US Patent No. 4,464,574) in view of Tokhtuev et al (8,373,140).
	Regarding claim 22-23; Vandrish discloses all of feature of claimed invention except for the filter holder of a fluorometric sensor head is made of a polymeric material, wherein the polymeric material is black. However, Tokhtuev et al teaches that it is known in the art to provide  the filter holder (610 @ figures 6A-6) of a fluorometric sensor head (700 @ figures 7A-7C) is made of a polymeric material (col.18 lines 25-35), wherein the polymeric material is black (e.g., plastic is opaque). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine filter hold of Vandrish with limitation above as taught by Tokhtuev et al for the purpose of improving the efficiency of the fluorometric sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 8, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886